[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JUNE 15, 2006
                               No. 05-15937                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 05-00122-CR-WTM-4

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

DEREK TYRONE JACKSON,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                                (June 15, 2006)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Derek Tyrone Jackson appeals his conviction following a jury trial for
possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g).

We affirm.

      Jackson contends that the evidence presented at trial was insufficient to

support a conviction under § 922(g) because it did not establish that he knowingly

possessed a firearm. He argues that the police officers’ testimony failed to

establish a link between the items the officers saw Jackson drop and throw while

being chased by police and the pistol and loaded pistol magazine later recovered

from the area.

      “We review challenges to the sufficiency of the evidence de novo, viewing

the evidence in the light most favorable to the government.” United States v.

Futrell, 209 F.3d 1286, 1288 (11th Cir. 2000). The jury has the exclusive power to

determine the credibility of witnesses. United States v. Chastain, 198 F.3d 1338,

1351 (11th Cir. 1999). Testimony is incredible as a matter of law if it includes

“facts that [the witness] physically could not have possibly observed or events that

could not have occurred under the laws of nature.” United States v. Rivera, 775

F.2d 1559, 1561 (11th Cir. 1985) (internal quotations omitted) (brackets in

original). We will deem the evidence sufficient if a reasonable factfinder could

have found that the evidence established that the defendant was guilty beyond a

reasonable doubt. United States v. McDowell, 250 F.3d 1354, 1365 (11th Cir.



                                          2
2001).

         “To establish a violation of § 922(g)(1), the government must prove beyond

a reasonable doubt three elements: (1) that the defendant was a convicted felon,

(2) that the defendant was in knowing possession of a firearm, and (3) that the

firearm was in or affecting interstate commerce.” United States v. Deleveaux, 205

F.3d 1292, 1296–97 (11th Cir. 2000). Knowing possession can by shown by either

actual or constructive possession, so long as there is a reasonable inference that the

accused maintained “dominion and control” over the weapon. United States v.

Sweeting, 933 F.2d 962, 965 (11th Cir. 1991)

         Because Jackson concedes that elements (1) and (3) were shown, we only

need address the sufficiency of the evidence as to element (2). Officers Chad

Hughes and Claude Debnam both testified that they saw Jackson: (1) drop an

object after he fell while running from police; and (2) throw an object over the roof

of a shed as he ran. Debnam testified that he went to the area where Jackson had

dropped the object and found a pistol magazine containing ammunition. Officer

Clifford Huggins testified that at one point during the chase, he was on the east

side of a shed and Jackson was on the west side. Huggins testified that a handgun

was thrown over the shed and landed on the ground in front of him. Based on this

trial testimony, a reasonable factfinder could have found that the evidence



                                           3
established beyond a reasonable doubt that Jackson knowingly possessed a firearm.

See Deleveaux, 205 F.3d at 1296–97; Rivera, 775 F.2d at 1561; McDowell, 250

F.3d at 1365; Sweeting, 933 F.2d at 965. Because sufficient evidence supported

the jury’s verdict, we affirm Jackson’s conviction.

      AFFIRMED.




                                          4